Citation Nr: 1754999	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes).

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned during a November 2014 videoconference hearing.  A transcript of that hearing is of record. 

In April 2015 the Board remanded this case for further development.  The record reflects substantial compliance with the April 2015 remand order.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a diagnosis of vertigo at any time during the period on appeal. 


CONCLUSION OF LAW

The criteria for service connection for vertigo have not been satisfied.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A copy of the relevant laws and regulations governing the Veteran's claim was provided to him in the Statement of the Case dated April 2013 and supplemented in March 2014 and October 2015.

I. Evidence

The Veteran's service treatment records are silent for symptoms, complaints, and treatment of vertigo.  On the Veteran's August 1967 separation examination form, he denied experiencing any dizziness; fainting spells; and car, train, sea, or air sickness.  Other conditions the Veteran experienced in service were noted appropriately on the same form. 

The first evidence of record indicating a problem with dizziness is from May 2006, when the Veteran reported to an urgent care facility with acute onset dizziness with vomiting.  The Veteran was given an EKG that appeared normal and treated with Zofran and a saline IV drip.  A CT scan of the Veteran's head was normal.  The next day he was still dizzy and slightly nauseated, but not vomiting.  He was not able to move fast and stated that he could not really walk a straight line.  It is not clear if the doctor asked him to attempt this.  Without any further testing, the doctor prescribed two more medications for what he wrote "sounds like vertigo" and suggested that the Veteran follow up with him in a couple days 

The record is again silent for vertigo until the Veteran's Board hearing in November 2014.  The Veteran testified that he did not have vertigo before service and he believed it was related his hearing loss or the same noise and vibration that caused his hearing loss.  When asked if he was being treated for his vertigo, the Veteran replied that it was just something he lived with.  He denied getting motion sickness or having trouble walking, but said he might get woozy if he stood up too fast. 

In September 2015 the Veteran was examined, and a disability benefits questionnaire was completed.  The examiner reviewed the claims file and examined the Veteran.  The Veteran reported symptoms of non-specific dizziness with no rotational component, resulting in loss of balance, stumbling, and collisions.  He stated that his dizziness occurred more frequently when he got out of bed or stood up from a sitting position.  He denied associated headaches, palpitations, or loss of consciousness.  Physical examination of the external ear, ear canal, and tympanic membrane revealed all to be normal.  The Veteran's gait was normal.  The examiner administered several tests which all resulted in normal or negative findings.  The examiner also noted that the CT scan from 2006 showed no findings suspicious for an intracranial or auditory cause of dizziness.  Based on the above information, the examiner determined that there was no objective evidence to support a current diagnosis of vertigo.  The examiner therefore opined that it was less likely than not that the Veteran had vertigo incurred in or caused by his active service.  

II. Analysis

The Veteran is seeking service connection for vertigo, on both direct and secondary bases.  Because the Board will ultimately find, as discussed below, that the Veteran does not have vertigo, these issues do not require separate discussions. 

Service connection cannot be granted without a diagnosed disability affecting the Veteran during the period on appeal.  38 C.F.R. § 3.303.  The record contains three opinions as to whether or not the Veteran has vertigo.  The doctor who treated the Veteran after his May 2006 dizziness episode seems to have determined that the Veteran's symptoms "sounded like" vertigo, and treated the Veteran for that on an experimental basis, requesting a quick follow up to see if treatment was working.  His notes did not indicate any sort of examination beyond asking the Veteran about his symptoms.  There is no reasoning in his notes to support his assessment of vertigo and the one test that is included with his notes was a normal CT scan.  Because of the lack of supporting information and explanation, the Board assigns little probative value to his assessment.  The September 2015 examiner, on the other hand, considered the information that the 2006 treating doctor had access to and also performed his own extensive testing and physical examination.  Because his opinion is supported by a clear explanation tied to testing and a physical examination, the Board affords this opinion substantial probative value.  

The other opinion contained in the claims file is that of the Veteran.  While he asserts that he has vertigo and that it was caused by his exposure to noise and waves during service, the Board finds that the opinion provided by the September 2006 examiner needs to be afforded more probative weight than the Veteran's assertions.  The examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, his opinion is afforded significant weight, and it is the most probative evidence of record.

Therefore, the most probative evidence of record shows that the Veteran did not have vertigo at any point during the appeal period.  To the extent that he experienced dizziness, this symptom has not been attributable to any underlying pathology, disease, or injury.  A symptom without underlying pathology cannot be subject to service connection.

The Board therefore finds that the weight of the evidence is against the Veteran's claim for service connection for vertigo.


ORDER

Entitlement to service connection for vertigo is denied. 


REMAND

The Veteran has asserted that his diagnosed diabetes was caused by exposure to an herbicide agent, such as Agent Orange, during his active service.  The Veteran has stated that he spent several days in the Republic of Vietnam during his active service.  However, as explained in the decision and remand issued in April 2015, the Board has found that the balance of the evidence does not support the Veteran's claim to have spent active service time in the Republic of Vietnam.    

The Veteran's military personnel records indicate that his active service overseas was spent in Thailand.  The Board is aware that many U.S. bases in Thailand applied herbicide agents around the base perimeter and that those soldiers who spent time in the perimeter areas of these bases were exposed to those herbicide agents.  The record is currently silent as to the nature of the Veteran's time in Thailand beyond listing his military occupational specialty (MOS) as a machinist and then clerk.  The Board cannot properly assess the likelihood of the Veteran's exposure to an herbicide agent without a more fully developed picture of the Veteran's service in Thailand. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request information about his active service in Thailand, specifically including, for each base on which he served:

A.  The name of the base on which the Veteran served, and the dates on which he served there.

B.  The location of the Veteran's bunk relative to the base perimeter.

		C.  The Veteran's regular duties.

D.  Whether, how often, and for how long, the Veteran was assigned to work on or near the base perimeter.

E.  Whether, how often, and for how long, the Veteran spent off-duty time on or near the base perimeter

F.  Whether the Veteran is aware of any other possible exposure to an herbicide agent while on this base. 

2.  Allow appropriate time for the Veteran to respond and provide any supporting documentation, including lay statements.

	3.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


